Citation Nr: 0700733	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  02-16 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension, claimed as due to 
service-connected pancreatitis.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for kidney disease, claimed as due to 
service-connected pancreatitis.

3.  Entitlement to an increased rating for pancreatitis, 
currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for compensation under the provisions of 
38 U.S.C.A. § 1151 for hypertension and kidney disease, 
claimed as due to service-connected pancreatitis, and denied 
her claims for an increased rating for service-connected 
pancreatitis, and a TDIU rating.  The Board remanded the 
claims for additional development in May 2004.


FINDINGS OF FACT

1.  The veteran's hypertension first manifested many years 
after service and is not related to her service or any aspect 
thereof, including service-connected pancreatitis, and was 
not was caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, or by an event not reasonably foreseeable.

2.  The veteran's kidney disease first manifested many years 
after service and is not related to her service or any aspect 
thereof, including service-connected pancreatitis, and was 
not was caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, or by an event not reasonably foreseeable.

3.  The veteran's pancreatitis is manifested by postprandial 
midepigastric pain and bloating for several hours after 
meals, and daily nausea and distension with vomiting three to 
four times per week.  Her pancreatitis is not manifested by 
colic pain, hematemesis, or melena.

4.  The veteran has a single service-connected disability, 
pancreatitis, which has been rated as 10 percent disabling 
since February 2, 1998.  Her service-connected pancreatitis 
is not shown to be of such severity so as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for hypertension, claimed as due to service-connected 
pancreatitis, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3. 
310, 3.358 (2006).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for kidney disease, claimed as due to service-connected 
pancreatitis, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3. 
310, 3.358 (2006).

3.  The criteria for a rating in excess of 10 percent for 
pancreatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7347 
(2006).

4.  The criteria for the assignment of a TDIU rating have not 
been met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt. 38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with her physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases, including 
cardiovascular and kidney disease, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2006).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that a September 1997 episode of 
pancreatitis, for which she has separately been service-
connected under the provisions of 38 U.S.C.A. § 1151, 
exacerbated her pre-existing hypertension and kidney disease, 
such that she is entitled to compensation for her 
hypertension and kidney disease.

A.  Hypertension

The veteran's service medical records are negative for 
complaints of or treatment for chest pain or cardiovascular 
disease, including hypertension.  Likewise, there is no 
showing of hypertension within the first post-service year.  

The record reflects that the veteran was first diagnosed with 
hypertension in approximately 1983, and that she was 
prescribed medication for control of hypertension at least as 
of January 1990.  Despite receiving prescription medication, 
however, the veteran's hypertension remained uncontrolled.  
In September 1997, the veteran underwent endoscopic 
retrograde cholangiopancreatography (ERCP) for evaluation of 
a pancreatic mass discovered on abdominal CAT scan.  
Thereafter she developed severe acute pancreatitis with 
multi-organ failure and sepsis, requiring a three-month 
period of hospitalization.  Her hospitalization records 
demonstrate that during this period she was found to have 
"hypertensive urgency."  Approximately one month after her 
hospital admission, however, the veteran's hypertension was 
noted to have stabilized in the 170-180/70-90 range.  In 
January 1998, her blood pressure was noted to be 152/90.  In 
February 1999, her blood pressure was noted to be 124/61.  
Her hypertension at that time was noted to be well-controlled 
with medication.

In August 2004, the veteran underwent VA examination in 
effort to determine whether there was a relationship between 
the pancreatitis and her hypertension.  At the time of the 
examination, the veteran's blood pressure readings were as 
follows:  146/44, 128/58, and 180/38.  The examiner reviewed 
the veteran's claims folder, noting that during the time the 
veteran was hospitalized for acute pancreatitis she had 
complications with elevated blood pressure.  However, the 
examiner found that the exacerbation of her hypertension 
during this time period was only temporary and that the 
veteran's hypertension did not permanently worsen or progress 
secondary to the acute pancreatitis.  In explaining her 
reasons for so finding, the examiner noted that the veteran 
had uncontrolled hypertension prior to her development of 
acute pancreatitis.  The examiner stated that this did not 
mean that the pain associated with her pancreatitis could not 
have acutely elevated her blood pressure; however, it did 
suggest that she had difficulty controlling her blood 
pressure prior to the development of pancreatitis and that 
the pancreatitis was not the specific cause of her elevated 
blood pressure.  Since her hospitalization for pancreatitis, 
the veteran's hypertension had stabilized.  

The first evidence of record regarding hypertension is dated 
after her diagnosis of hypertension in approximately 1983, 
many years after her separation from service.  Accordingly, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.309.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The veteran, however, does not allege that her hypertension 
is related to her period of active service, but rather that a 
September 1997 episode of pancreatitis, for which she has 
separately been service-connected under the provisions of 
38 U.S.C.A. § 1151, exacerbated her pre-existing 
hypertension, such that she is entitled to compensation for 
her hypertension.

Because the veteran's hypertension stabilized after her 
hospitalization for pancreatitis and the August 2004 VA 
examiner found that her hypertension had not permanently 
worsened as a result of the pancreatitis, the Board concludes 
that the veteran does not have an additional disability that 
was caused or aggravated by the veteran's service-connected 
pancreatitis.  Similarly, there is no competent evidence that 
VA otherwise exhibited carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  In the absence of any such competent evidence, 
compensation under 38 U.S.C.A. § 1151 must be denied.

Additionally, as the August 2004 VA examiner found that her 
hypertension pre-existed her development of pancreatitis and 
was not permanently worsened as a result of the pancreatitis, 
the Board finds that service connection for hypertension as 
secondary to pancreatitis is not warranted.

The Board has considered the veteran's contentions that VA 
care resulted in a condition that aggravated her 
hypertension.  However, as a layperson, the veteran lacks the 
requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Kidney Disease

The veteran's service medical records are negative for 
complaints of or treatment for kidney problems.  Likewise, 
there is no showing of kidney disease within the first post-
service year.  

The record reflects that the veteran was first diagnosed with 
kidney problems in May 1995, after undergoing a renal biopsy 
in April 1995 which showed membranoproliferative 
glomerulonephritis as well as changes related to diabetes 
mellitus.  She underwent peritoneal dialysis for a brief 
period, before subsequently being converted to hemodialysis.  
Her kidney disease ultimately required renal transplantation 
in August 2000.

Hospitalization records associated with the September 1997 
ERCP for evaluation of a pancreatic mass note that the 
veteran was well known to the treating physician and that she 
had a history of membranoproliferative glomerulonephritis, 
but otherwise make no significant reference to her kidney 
disease.

The veteran underwent VA examination in April 2001.  The 
examiner detailed the veteran's history with chronic renal 
insufficiency, including her renal transplant in August 2000.  
With regard to whether the pancreatitis led to or contributed 
to her renal disease, however, the examiner determined that 
there was no relationship.  Rather, the examiner stated that 
the veteran's renal insufficiency clearly existed prior to 
her 1997 development of pancreatitis.  While it was 
theoretically feasible that her significant pancreatic injury 
could have worsened her glucose metabolism and in the acute 
setting have worsened her renal insufficiency, there was no 
evidence of this having happened.  

In August 2004, the veteran again underwent VA examination in 
effort to determine whether there was a relationship between 
the pancreatitis and her kidney disease.  In this regard, the 
examiner noted that on the veteran's report of discharge from 
the hospital in 1997, the veteran was noted during her period 
of hospitalization to have prerenal azotemia, but that was 
felt to be secondary to dehydration and vigorous Lasix 
diureses, and her renal function had returned to normal by 
the time of her discharge.  The examiner determined that 
while the veteran's acute pancreatitis may have temporarily 
exacerbated her pre-existing renal dysfunction, it did not 
chronically worsen her renal disease, as evidenced by the 
normal renal functioning on her discharge from the hospital.

The first evidence of renal disease is dated in April 1995, 
many years after her separation from service.  Accordingly, 
service connection on a presumptive basis is not warranted.  
38 C.F.R. § 3.309.  Additionally, in view of the lengthy 
period without treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
medical nexus between military service and the veteran's 
kidney disease.  Thus, service connection on a direct basis 
is not warranted.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The veteran, however, does not allege that her kidney disease 
is related to her period of active service, but rather that a 
September 1997 episode of pancreatitis, for which she has 
separately been service-connected under the provisions of 
38 U.S.C.A. § 1151, exacerbated her pre-existing kidney 
disease, such that she is entitled to compensation for her 
kidney disease.

Because the veteran's renal functioning was normal at the 
time of her discharge from the hospital in 1997, both the 
April 2001 and the August 2004 VA examiners found that her 
kidney disease had not permanently worsened as a result of 
the pancreatitis.  The Board accordingly concludes that the 
veteran does not have an additional disability that was 
caused or aggravated by her service-connected pancreatitis.  
Similarly, there is no competent evidence that VA otherwise 
exhibited carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault.  In the 
absence of any such competent evidence, compensation under 
38 U.S.C.A. § 1151 must be denied.

Additionally, as both the April 2001 and the August 2004 VA 
examiners found that her kidney disease pre-existed her 
development of pancreatitis and was not permanently worsened 
as a result of the pancreatitis, the Board finds that service 
connection for kidney disease as secondary to pancreatitis is 
not warranted.

The Board has considered the veteran's contentions that VA 
care resulted in a condition that aggravated her kidney 
disease.  However, as a layperson, the veteran lacks the 
requisite medical expertise to offer a medical opinion, 
without competent substantiation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2006); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's pancreatitis is rated under DC 7347.  
Diagnostic Code 7347 provides for a 10 percent evaluation 
where there is at least one recurring attack of typical 
severe abdominal pain in the past year.  A 30 percent 
evaluation is warranted for pancreatitis which is moderately 
severe, with at least four to seven typical attacks of 
abdominal pain per year with good remission between attacks.  
A 60 percent evaluation is warranted where there is 
pancreatitis with frequent attacks of abdominal pain, loss of 
normal body weight and other findings showing continuing 
pancreatic insufficiency between acute attacks.  Finally, a 
100 percent evaluation is assigned when there is pancreatitis 
with frequently recurrent disabling attacks of abdominal pain 
with few pain free intermissions and with steatorrhea, 
malabsorption, diarrhea, and severe malnutrition.  Note 1 to 
DC 7347 requires that abdominal pain must be confirmed as 
resulting from pancreatitis by laboratory and clinical 
studies.  38 C.F.R. § 4.114, DC 7347.

There are no treatment records related to pancreatitis.  
However, the veteran underwent VA examination in April 2001 
and in August 2004, at which time her pancreatitis was 
discussed.  On examination in April 2001, the veteran 
reported that she continued to experience nausea, most 
prominently in the morning.  Physical examination revealed 
mild, nondescript and diffuse abdominal discomfort with 
palpation.  On examination in August 2004, the veteran 
reported that her weight had been stable.  She described her 
symptoms of pancreatitis as involving postprandial 
midepigastric pain and bloating for several hours after 
meals, and daily nausea and distension with vomiting three to 
four times per week.  She denied experiencing colic pain, 
hematemesis, or melena.  She stated that she had diarrhea 
once in a while, but used stool softeners to prevent 
constipation.  Physical examination revealed a soft, 
nontender, nondistended abdomen with normal active bowel 
sounds, with midepigastric pain to palpation with guarding 
but no rebound.  The diagnosis was resolved pancreatitis.

In this case, there are no medical records which demonstrate 
that the veteran experienced four to seven typical attacks of 
abdominal pain per year with good remission between attacks.  
As detailed in Note 1 to DC 7347, abdominal pain must be 
confirmed as resulting from pancreatitis by appropriate 
laboratory and clinical studies.  38 C.F.R. § 4.114, DC 7347, 
Note 1.  While the veteran has reported that she experienced 
pain and nausea on a daily basis, it does not appear that she 
sought medical attention which confirmed that her pain and 
discomfort resulted from pancreatitis.  Additionally, the 
August 2004 examiner determined that the veteran's 
pancreatitis had resolved.  Accordingly, her symptoms do not 
meet the criteria for an increased rating of 30 percent.

As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).

TDIU Rating

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age  or to the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2) (2006), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation.  Subjective criteria, set forth at 
38 C.F.R. § 4.16(a) (2006), provide for a TDIU when, due to 
service-connected disability, a veteran is unable to secure 
or follow a substantially gainful occupation, and has a 
single disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional 
circumstances, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  
38 C.F.R. § 4.16(b) (2006).

The veteran in this case is currently rated 10 percent 
disabled due to pancreatitis.  She has no other service-
connected disabilities.  She therefore does not meet the 
minimum schedular criteria for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2006).  
Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The Board, however, concludes that the veteran is not 
unemployable due to her service-connected disability.  The 
veteran reported that she has not worked since September 
1997, when she underwent ERCP.  Treatment records, however, 
fail to support a finding of pancreatitis that results in 
even four to seven attacks of abdominal pain per year with 
good remission between attacks.  Accordingly, there is no 
medical evidence which supports a finding that she is 
unemployable due solely to pancreatitis.  

The veteran asserts that she is unemployable due to her 
pancreatitis, but there is no indication that her 
pancreatitis precludes her from gainful employment.  The 
Board therefore concludes that this case presents no unusual 
or exceptional circumstances that would justify a referral of 
the total rating claim to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  There 
is no evidence of anything out of the ordinary, or not 
average, in the veteran's situation.  Her service-connected 
disorder may affect her abilities to some degree, but there 
is no evidence that she is unable to perform some type of 
substantially gainful employment specifically as a result of 
pancreatitis.  No medical professional has ever stated that 
the veteran's pancreatitis alone precludes her obtaining or 
maintaining employment.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the-
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001 and July 2004; 
a rating decision in September 2001; and a statement of the 
case in September 2002.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


(CONTINUED ON NEXT PAGE)
ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hypertension, claimed as due to pancreatitis, is denied.

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
kidney disease, claimed as due to pancreatitis, is denied.

A rating in excess of 10 percent for pancreatitis is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


